Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsueda (JP 2000-072072).
In re claim 1, Mitsueda discloses an electric bicycle comprising: a front wheel (2); a rear wheel (3); a driving unit (M) that transmits a driving force to at least one of the front wheel and the rear wheel; a battery housing area (between pipes 12, 13) that is able to house a battery (6, B) that supplies power to the driving unit; a head pipe (11); and a down frame (12, 13) extending from the head pipe in a diagonally downward and rearward direction of a vehicle body; wherein the down frame includes a first extension (12) extending in the diagonally downward and rearward direction of the vehicle body and a second extension (13) extending in the diagonally downward and rearward direction of the vehicle body and located side by side with the first extension in a width direction of the vehicle body; and the battery housing area is located at least partially between the first extension and the second extension as shown in Figures 2-4.  
In re claim 2, Mitsueda further discloses wherein the down frame includes a base (front portion of pipes 12 and 13 near reference 7a in Figures 4) connected to the head 
In re claim 3, Mitsueda further discloses wherein at least a portion of a surface of each of the first extension and the second extension that faces the battery is flat as shown in Figure 2.  
In re claim 4, Mitsueda further discloses wherein at least a portion of a cross-sectional shape of each of the first extension and the second extension perpendicular to a longitudinal direction of the first extension and the second extension has a rectangular or substantially rectangular shape, and a shorter side of the rectangular or substantially rectangular shape extends in the width direction of the vehicle body as shown in Figure 2.  
In re claim 5, Mitsueda further discloses wherein the battery extends in a longitudinal direction of the first extension and the second extension, and the electric bicycle includes a first support (7) that supports a first end of the battery and a second support (8) that supports a second end of the battery.  
In re claim 6, Mitsueda further discloses wherein 39either one of the first support and the second support supports the battery (in fitting hole 8a) so as to turn about an axis extending in the width direction of the vehicle body between a position in which the battery is located in the battery housing area and a position in which the battery is detached from the battery housing area (see [0034]).  

In re claim 10, Mitsueda further discloses a cover (18) that covers a surface on a front side of the battery in the battery housing area as shown in Figure 5.  
In re claim 12, Mitsueda further discloses wherein the battery extends in a longitudinal direction of the first extension and the second extension and the battery is positioned in the battery housing area so that the first width extends parallel or substantially parallel to the width direction of the vehicle body, wherein the battery has a first width (width between frames 12 and 13) and a second width (portion 61 of battery case 6 as shown in Figure 2) that is wider than the first width.
In re claim 13, Mitsueda further discloses wherein a width of the first extension and the second extension is narrower than the second width of the battery in a side view of the vehicle body as shown in the vehicle side view of Figure 3 (the battery is wider than the dotted lines of extension 13 in a width direction parallel to head tube 11 and seat tube 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsueda in view of Yoneda (US 2018/0269439).
In re claim 8, Mitsueda discloses the electric bicycle according to claim 7, but does not disclose a shock absorber located in the gaps.  Yoneda, however, does disclose shock absorbers (64) positioned on the outside of the battery (40) as shown in Figure 10. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Mitsueda such that it comprised the shock absorbers of Yoneda to absorb shock/avoid damaging the battery from traversing irregular terrain. 
In re claim 9, Mitsueda further discloses wherein the first support and the second support are positioned to support the battery, but does not disclose wherein the first extension and the second extension contact at least a portion of the battery in the width direction of the vehicle body.  Yoneda, however, does disclose wherein the first extension (28A) and the second extension (28A) contact at least a portion of the battery (40) in the width direction of the vehicle body as shown in Figure 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Mitsueda such that it comprised the tight fit between battery/frame of Yoneda to securely attach the battery to the frame.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsueda in view of Shimoda (US 2018/0006278).
In re claim 11, Mitsueda further discloses wherein the battery is positioned in the battery housing area by being inserted between the first extension and the second .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsueda in view of Talavasek (US 8,979,110).
In re claims 14-15, Mitsueda further discloses a crank shaft; and pedals (5) that rotate with the crank shaft; wherein the battery is positioned in the battery housing area above the pedals but does not disclose at least a portion of the battery is located lower than an 41upper end in a vertical direction of a rotation trace of the pedals in a side view of the vehicle body, partially overlapping with a rotation trace of the pedals in the side view of the vehicle body. Talavasek, however, does disclose wherein at least a portion of the battery is located lower than an 41upper end in a vertical direction of a rotation trace of the pedals in a side view of the vehicle body, partially overlapping with a rotation trace of the pedals in the side view of the vehicle body as shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame/battery of Mitsueda such that it comprised the lower frame/battery mounting position of Talavasek to provide power to the crank axle rather than a rear axle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric bicycles/batteries of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611